Citation Nr: 0706983	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November to December 
1975.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran's representative has raised an issue regarding 
individual unemployability, and the RO should address this 
accordingly.  

The issue of service connection for a left ankle disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran does not 
currently have hearing loss for the purposes of applying the 
laws administered by VA.

2.  The veteran's service medical records contain no 
indication of treatment for or complaint of a mental disorder 
and no current psychiatric disorder is otherwise related to 
service.

3.  The veteran's service medical records contain no 
indication of a bilateral leg disorder, and post-service 
medical evidence indicates that a bilateral leg problem 
commenced many years after discharge.  






CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

3.  A bilateral leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
December 2002 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the December 2002 letter 
provided the standards of service connection.  Though the 
veteran has not received a letter that provides specific 
notification of a disability rating and effective date as 
defined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), any issue related thereto is rendered moot give the 
Board's denial of service connection for a number of claims 
below.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the December 2002 letter when it asked the 
veteran to tell VA of "any additional information or 
evidence" that he wished the RO to try and get for him.  

The December 2002 letter was issued prior to the rating 
decision on appeal.  It is also noted that the RO issued a 
statement of the case and several supplemental statements of 
the case thereafter.  See Mayfield v. Nicholson, No. 02-1077, 
slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) (recognizing 
that a timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains a variety of private treatment records from 
North Central Medical Center, McKinney Hospital, Parkland 
Hospital, Collin County Hospital, Life Path Systems, and 
other facilities-in short, the RO obtained records from the 
treatment providers identified by the veteran.  The RO also 
obtained records from the North Texas VA Healthcare System, 
as well as the veteran's service medical records.  Further, 
the claims that are denied below do not require evidentiary 
development in terms of a VA examination because the evidence 
does not establish that the veteran suffered an event, 
disease, or injury in service, or that a claimed disability 
may be associated with any established event, injury, or 
disease in service.  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war and manifests a bipolar disorder to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

(a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  (Authority: 38 U.S.C. 1153)

	(b) Wartime service; peacetime service after December 
31, 1946. Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.   

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The veteran's service medical records contain a November 1975 
entrance examination with a hearing test that recorded 25, 5, 
5, 5 decibels right ear at 500, 1,000, 2,000, and 4,000 
hertz, respectively, and 5, 10, 25, and 30 decibels left ear 
at the same levels.  A clinical assessment noted no 
abnormalities related to ears. During his month of service, 
the veteran had no complaints or treatment related to hearing 
problems. 

Moreover, the post-service records do not indicate that the 
veteran has hearing loss, let alone from hearing loss in 
accordance with 38 C.F.R. §3.385.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (recognizing that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation such that a claimant must first have 
a disability to be considered for service connection).  A 
recent April 2004 VA active problem list made no mention of 
hearing problems. 

Service medical records also fail to indicate that the 
veteran had complained of or was treated for psychiatric or 
leg problems.  In December 1975, the veteran signed a 
statement that showed he had undergone a separation medical 
examination more than 3 working days prior to his departure 
and to the best of his knowledge there had been no change in 
his medical condition.  

Post-service, the veteran filed the pending claims of service 
connection in 2002, many years thereafter, and the medical 
evidence does not demonstrate any continuity of 
symptomatology of these conditions.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  Particularly, the earliest 
medical evidence dates from 2000; although the veteran stated 
in his February 2004 VA Form 9 that he had no medical records 
after discharge because he had never gone to the doctor for 
financial reasons, the Board must rely upon all of the 
evidence of record in its decision.  38 U.S.C.A. § 7104.  
Thus, as just noted, the highly probative service medical 
records are also utilized to make the determination that the 
veteran had not incurred any in-service injury or disease in 
addition to as post-service evidence that failed to indicate 
any continuity of symptomatology.     

Also, it is noted that a private April 2000 record from 
LifePath contained the veteran's complaint of leg cramps.  A 
May 2001 report from Leelamani, Kaza, M.D., indicated an Axis 
III diagnosis of chronic pain in legs.  In an April 2004 VA 
treatment note, the veteran related that he had experienced 
low back pain since lifting buckets in the early 1980's, and 
seven years ago he had started having symptoms in his legs.  
This latter statement (along with negative service medical 
records) weighs against the claim.  

In terms of a psychiatric disorder, the most recent 
psychiatric diagnosis according to the latter record was 
bipolar disorder (other evidence had alternatively referred 
to depression and anxiety, among other things).  Regardless, 
the veteran's service medical records simply do not show any 
indication of psychological or psychiatric problems, and 
evidence that has been generated concerning the claim has not 
indicated any etiological relationship between a current 
mental disorder and active duty.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
However, in the present case an examination is not required 
since the evidence fails to indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service.

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as; in this case, the etiology of 
the veteran's hearing loss, psychiatric disorder, and 
bilateral leg condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Hence, any lay assertions in this 
regard have no probative value. In this regard, the Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of the claimed disabilities. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disability is denied.

Service connection for a bilateral leg disorder is denied.  


REMAND

In light of the VCAA, evidentiary development is necessary.

The veteran has alleged that a left ankle disability was 
aggravated during active duty.  His service medical records 
show that on a November 1975 entrance examination a clinical 
abnormality of "OPS L ankle."  Shortly thereafter a 
clinical record noted a three year old open reduction 
internal fixation left ankle with a current onset of pain.  A 
radiology report noted slight osteoporosis of tartals, 
otherwise negative.  The veteran had experienced coordination 
trouble with running and marching.  Another record dated 
December 9 noted as follows:  "Patient has seen C.O. who 
plans honorable D/C under Tradoc regulations because of 'poor 
coordination.'  Patient will continue AD until D/C.  Will not 
require EPTS separation."  

The veteran's representative has alleged that the file 
should, and does not, contain findings of a medical board.  
As such, the RO should seek the veteran's service personnel 
file for any records related to the veteran's discharge in 
connection with a left ankle problem. Also, the veteran 
should undergo a VA examination for the purpose of medical 
opinion regarding aggravation of the preserve left ankle 
condition.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  

2.  The RO should attempt to obtain the 
veteran's service personnel records and 
any outstanding medical records, to 
include the report of a medical board 
evaluation, if conducted.  

3.  The veteran should be scheduled for a 
VA examination. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. 

The examiner should review the claims 
file, including the service medical 
records, and provide an opinion as to 
whether the veteran's preservice left 
ankle condition was aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) during his 
brief period of active service.  The 
nature or degree of any chronic increase 
in severity of left ankle pathology in 
service should specifically be identified.

If it is determined that there was 
aggravation of the preservice left ankle 
condition during service, the examiner 
should further indicate whether such 
increase in severity was clearly and 
unmistakably due to the natural progress 
of this condition.

All opinions must be supported by a 
rationale.  

4.  Then, the RO should readjudicate a 
claim of service connection for a left 
ankle disability.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


